COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                    01-13-01023-CV
Style:                           Lavena V. Hightower
                                 v. The State of Texas
Date motion filed:               May 7, 2014
Type of motion:                  Motion to Withdraw and Substitute Counsel
Party filing motion:             Amanda E. Love, counsel for appellant
Document to be filed:

Is appeal accelerated?      No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                               Current Due date:
         Date Requested:

Ordered that motion is:

                Granted
                  If document is to be filed, document due:
                           Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                 Denied
          Dismissed (e.g., want of jurisdiction, moot)
                 Other:
          Amanda E. Love’s motion to withdraw as appellant’s counsel is granted, and Kathryn Lewis and Beth Mitchell
          are substituted as appellant’s counsel.




Judge’s Signature: /s/ Jim Sharp

Date: May 29, 2014




November 7, 2008 Revision